DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Naoi Shigeru et al EP 3113351.

1. Shigeru teaches a control system for a motor vehicle, the control system comprising: a first control unit to control a first function of the motor vehicle (FIG 1 ECU 1);
a second control unit to control a second function of the motor vehicle (FIG 1, ECU 2) ; and a backup control unit (FIG 1 ECUp and para 0026), the first control unit being connected in a signal-transmitting and power-transmitting manner to a first actuator for controlling the first function (para 0015), and the second control unit being connected in a signal-transmitting and power-transmitting manner to a second actuator for controlling the second function (para 0026), at least the first or the second control unit being connected in a signal-transmitting manner to (para 0026) both ECU 1 and ECU 2 are connected to control units and in case of failure either or both, the back control unit ECUp takes over,
wherein, during a normal operation of the control system, the first actuator is powered via a first power electronic module connected in a signal-transmitting matter to the first control unit, and
wherein the second actuator is powered via a second power electronic module connected in a signal-transmitting manner to the second control unit (para 0026-0027),
wherein the backup control unit is connected in a signal-transmitting manner to the first and the second control unit and is configurable depending on an input of an error signal of the first or the second control unit such that the actuator corresponding to the defective control unit is controllable via the backup control unit (para 0028),

wherein a first backup power electronic module is assigned to the first actuator, and a second backup power electronic module is assigned to the second actuator, and
wherein the backup control unit is connectable in a signal-transmitting manner to the backup power electronic module corresponding to the defective control unit (para 0034-0041), the structure and the priority of the ECU’s are explained along with the back up priorities and error handlings.

2. The control system according to claim 1, wherein the first and/or the second backup power electronic module(s) are disposed spatially separated from the backup control unit (Fig 4 shows the spatial separation of the units).

3. The control system according to claim 2, wherein the first backup power electronic module is disposed in an immediate spatial vicinity of the first actuator, and/or the second reserve power electronic module is disposed in an immediate spatial vicinity of the second actuator (fig 4-5).


4. The control system according to claim 1, wherein the first backup power electronic module is current-conductively connectable to the first actuator via a disconnector, and/or the second backup power electronic module is current-conductively connectable to the second actuator via a disconnector (para 0039-0043).

5. The control system according to claim 1, wherein the backup control unit is designed as a third control unit for controlling a third function of the motor vehicle, and the first or second actuator of the motor vehicle corresponding to the defective first or second control unit is controllable via the backup control unit, depending on the input of the error signal, in addition to the or instead of the third function of the motor vehicle (para 0034-0041).

6. The control system according to claim 1, wherein the control system has an operating interface and is transferred from a deactivation state to an activation state, depending on the presence of an activation signal at the operating interface, the backup control unit not controlling the actuator of the motor vehicle corresponding to the defective control unit in the deactivation state of the control system, independently of the input of the error signal, and controlling the actuator of the motor vehicle corresponding to the defective control unit in the activation state of the control system, depending on the input of the error signal (para 0023-0030). 

7. A motor vehicle comprising a control system, comprising: a first control unit to control a first function of the motor vehicle; a second control unit to control a second function of the motor vehicle; and
a backup control unit, the first and the second control units each being connected to at least one actuator, and at least the first or the second control unit being connected in a signal-transmitting (FIG 1, para 0015-0026).

8. Shigeru teaches a method for controlling a motor vehicle, the method comprising:
providing a control system of the motor vehicle including a first control unit for controlling a first function of the motor vehicle (FIG 1 ECU 1), a second control unit for controlling a second function of the motor vehicle and a backup control unit (FIG 1, ECU 2 and  ECUp,  para 0026),:
connecting the first control unit in a signal-transmitting and power-transmitting manner to a first actuator for controlling the first function (para 0015),
connecting the second control unit in a signal-transmitting and power-transmitting manner to a second actuator for controlling the second function (para 0026);
connecting at least the first or the second control unit in a signal-transmitting manner to the backup control unit (para 0026) both ECU 1 and ECU 2 are connected to control units and in case of failure either or both, the back control unit ECUp takes over;
powering, during a normal operation of the control system, the first actuator with the aid of a first power electronic module connected in a signal-transmitting matter to the first control unit:
powering the second actuator with the aid of a second power electronic module connected in a signal-transmitting manner to the second control unit (para 0026-0027);
connecting the backup control unit in a signal-transmitting manner to the first and the second control units, the backup control unit being configured depending on the input of an error signal of the first or the second control unit such that the actuator corresponding to the defective control unit is controlled with the aid of the backup control unit (para 0028); assigning a first backup power electronic module to the first actuator; assigning a second backup power electronic module to the second actuator; and
connecting the backup control unit connected in a signal-transmitting manner to the backup power electronic module corresponding to the defective control unit (para 0034-0041), the structure and the priority of the ECU’s are explained along with the backup priorities and error handlings.
.\

9. The method according to claim 8, wherein the backup control unit is designed as a third control unit for controlling a third function of the motor vehicle controls and the first or second actuator of the motor vehicle corresponding to the defective first or second control unit, depending on the input of the error signal, in addition to or instead of the third function of the motor vehicle (para 0034-0041)..

10. The method according to claim 8, wherein the control system has an operating interface and is transferred from a deactivation state into an activation state depending on the presence of an activation signal at the operating interface, the backup control unit not controlling the function of the motor vehicle corresponding to the defective control unit in the deactivation state of the control system, independently of the input of the error signal, and controlling the function of the motor vehicle corresponding to the defective control unit in the activation state of the control system, depending on the input of the error signal (FIG 1, para 0015-0026). 

11. A computer program product, comprising commands which cause a control system to carry out the method steps of the method according to claim 8 (see rejection for claim 8).

12. A computer-readable medium, on which the computer program product according to claim 11 is stored (see rejection to claim 8 and 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619